Title: From Thomas Jefferson to Thomas Sim Lee, 15 December 1779
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Williamsburg Dec. 15. 1779.

The inclosed letter which came by a flag of truce from New-York, will, I imagine, inform you that prisoners from your state  are sent here for the purpose of exchange. A copy of a letter from the master of the flag I also take the liberty of inclosing, as it will give you further information of their arrival here and escape from the flag. The master is to await the return of the prisoners whom your Excellency may think proper to give in exchange for these.
After expressing my satisfaction at your Excellency’s appointment to an office, a second time so worthily filled, I take this my earliest opportunity of asking leave to trouble you from time to time with such communications as may be for the good of either state, of praying that you will be pleased to render me instrumental to their common service by honoring me with your commands, and of assuring you how earnestly I wish to see a perfect cordiality maintained between two sister states to whom common interests, manners, and dispositions have rendered a cordial intercourse so easy and necessary.
I am with the utmost respect & esteem Your Excellency’s most obedient & most humble servt,

Th: Jefferson

